Citation Nr: 0011452	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  99-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for claimed prostate 
cancer.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from March 1949 to 
September 1951 and from May to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO.  

In January 2000, the Board requested an opinion from a VA 
medical specialist with the Veterans Health Administration 
(VHA).  The opinion was received by the Board in February 
2000.  

Pursuant to 38 C.F.R. § 20.900(c) (1999), the Board has 
granted the veteran's motion for advancement on the docket in 
this case due to his medical status.  



FINDINGS OF FACT

1.  The veteran's prostate cancer is first shown to have been 
clinically manifested many years after service.  

2.  The prostate cancer is not shown to be the result of the 
demonstrated carbon tetrachloride exposure during service or 
otherwise to be causally related to the veteran's period of 
active service.  







CONCLUSION OF LAW

The veteran's prostate cancer is not due to disease or injury 
which was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A careful review of the veteran's service medical records shows 
he was hospitalized in November 1950 for treatment of swelling of 
the ankles, legs, abdomen, eyelids and scrotum with marked rapid 
weight gain.  It was noted that the veteran reported that, 
occupationally, he had handled carbon tetrachloride daily to 
reload and re-charge fire extinguishers.  The veteran reported 
that he did not wear a mask and took no particular precautions.  
A March 1951 clinical record noted that the veteran had a history 
of handling carbon tetrachloride while filling extinguishers at 
four-hour intervals on an every other day basis from January 1950 
to November 1950.  A March 1951 Medical Board clinical summary 
noted a diagnosis of nephrosis.  The veteran was further 
hospitalized for additional evaluation and treatment.  A July 
1951 clinical summary showed that the diagnosis was that of 
nephrosis, cause undetermined.  

A March 1953 Physical Evaluation Board report shows that the 
veteran was hospitalized in March 1953.  The history of exposure 
to carbon tetrachloride and treatment during the first period of 
service was noted.  It was noted that, following separation in 
1951, the veteran had reported a recurrence of peri-orbital and 
mild pedal edema in the Spring of 1952 and was seen by his family 
physician.  The veteran reported that he was told that he had 
four plus albumin in his urine and was placed on a high protein 
diet for one month.  It was indicated that he was asymptomatic 
within a two week period and remained asymptomatic until December 
1952, when he noted a recurrence of mild peri-orbital edema and 
slight ankle swelling.  The symptoms reportedly subsided within 
one to two weeks after returning to a high protein, low salt 
diet.  The veteran indicated that he had had no medical treatment 
since the Spring of 1952.  It was reported that examination was 
entirely within normal limits with no evidence periorbital or 
pedal edema.  It was noted that he had been entirely asymptomatic 
throughout the hospitalization.  The diagnosis was that of toxic 
nephrosis due to carbon tetrachloride poisoning, cured.  

The December 1953 discharge examination report noted the 
veteran's history of carbon tetrachloride poisoning in 1950.  The 
clinical evaluation of all systems was reported as normal.  The 
service medical records are completely negative for complaints or 
findings referable to a prostate disorder.  

The record contains VA and private outpatient and hospital 
records dated from 1958 to 1999.  A June 1967 VA examination 
reports showed that the veteran had reported that he inhaled 
carbon tetrachloride fumes while rescuing personnel from a fire 
in November 1950.  The diagnosis was that of history and record 
of toxic nephrosis, 1950, no residuals.  A July to August 1976 VA 
hospital summary included a diagnosis of chronic prostatitis.  A 
July 1997 consultation report showed that multiple core biopsies 
for the right and left lobes of the prostate done in February 
1997 were reported to show findings of adenocarcinoma, Gleason 
Score of 9.  The veteran underwent radical prostatectomy in April 
1997.  

In a VA progress note dated in May 1999, the veteran was seen 
regarding his prostate cancer.  The examiner indicated that 
the veteran's history of exposure to carbon tetrachloride 
while in the military had been discussed at length.  The 
examiner stated that carbon tetrachloride was a known 
carcinogen and had been implicated in the development of 
liver cancers.  It was opined that it was "possible" that the 
veteran's prostate cancer had resulted from his exposure to 
carbon tetrachloride in service.  

In August 1999, at the request of the RO, a VA physician 
rendered an opinion that it was "less than likely that 
distant exposure to carbon tetrachloride would lead to 
prostate cancer."  The physician noted that the medical 
record had been reviewed and that prostate cancer was 
diagnosed in 1997, nearly fifty years after exposure to 
carbon tetrachloride, a known toxin.  The physician explained 
that, while it was theoretically possible that any foreign 
substance might be a carcinogen, there was nothing that he 
personally knew about "carbon tetrachloride being a 
carcinogen and specifically being a prostate carcinogen."  
Rather, the physician emphasized that it was as yet unknown 
what produced the majority of instances of prostate cancer, 
other than the male sex and hormones.  The physician added 
that the veteran was in the appropriate age group for 
developing this malignancy.  

In September 1999, the veteran submitted a copy of a portion 
of the Eighth Report on Carcinogens, entitled Carbon 
Tetrachloride CAS No. 56-23.5, which specifically identified 
carbon tetrachloride as being reasonably anticipated to be a 
human carcinogen.  

The RO forwarded the document submitted by the veteran to the 
VA physician who rendered the August 1999 opinion for further 
consideration.  The VA physician noted that, while the report 
indicated that intragastric administration of carbon 
tetrachloride to laboratory animals had caused abnormalities 
of the liver, including liver cancer, and breast cancer and 
that laundry and dry cleaning workers exposed to a variety of 
solvents had excessive incidences of respiratory cancers, 
liver tumors and leukemia, no reference had been made to a 
relationship between the exposure to carbon tetrachloride and 
the development of prostate cancer.  While noting the 
increasing prevalence of prostate cancer, the VA physician 
repeated his opinion, given the veteran's distant exposure to 
carbon tetrachloride and the knowledge that carbon 
tetrachloride was not a known as a potential prostatic 
carcinogen, that it was "less than likely" to have resulted 
in his development of prostate cancer.  

In January 2000, the Board requested an expert medical 
opinion from a medical specialist in oncology with the 
Veterans Health Administration (VHA).  The VHA physician was 
asked to review the evidence of record and to render an 
opinion as to whether it was at least as likely as not that 
the veteran's prostate cancer was causally related to his 
confirmed exposure to carbon tetrachloride in service?  

In a February 2000 opinion, the VHA specialist indicated that 
a thorough search in the Medline during the past 20 years for 
any published papers, abstracts or books did not reveal any 
report or study suggesting that the exposure in any 
circumstances to "carbon tetrachloride ha[d] been associated 
to increased risk for prostate carcinoma of persons exposed 
to this agent."  The VHA specialist concluded that there was 
no documented evidence that the exposure to carbon 
tetrachloride was a risk factor for prostate carcinoma.  The 
VHA medical specialist also indicated that two recent reviews 
concerning the etiology of prostate carcinoma had been 
attached.  


Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

After a full review of the evidence of record, including the 
statements of the veteran, the Board concludes that the 
preponderance of the evidence is against his claim of service 
connection for prostate cancer.  The Board is obligated in 
this regard to make a determination as to the credibility and 
probative value of each of the items of evidence in the 
record.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that prostate cancer, which was first 
diagnosed in 1997, is the result of his demonstrated toxic 
exposure to carbon tetrachloride during service.  While the 
service medical records document a diagnosis of toxic 
nephrosis due to carbon tetrachloride poisoning, the records 
do not contain any evidence relative to the onset of prostate 
disease during service.  The Board notes in this regard that 
the veteran's lay assertions alone cannot constitute 
probative evidence for the purpose of establishing a 
plausible claim.  

The competent evidence of record does include a May 1999 
progress note which contained the opinion of a VA physician 
indicating that it was "possible" that the veteran's prostate 
cancer had resulted from his exposure to carbon tetrachloride 
in service.  The physician indicated that veteran's history 
of exposure to carbon tetrachloride had been discussed at 
length; however, no supporting scientific or medical basis 
was presented for rendering this statement.  When a such 
medical statement is not supported by a discussion of the 
basis underlying the opinion, the Board is not bound to 
accept it as probative evidence to control the disposition of 
the case.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board 
finds here that the May 1999 statement by itself cannot rise 
above the level of speculation and, accordingly, must be 
considered in the context of the other competent evidence of 
record.  

This additional evidence includes the August and October 1999 
opinions obtained by the RO in connection with its 
adjudication of the veteran's well-grounded claim.  Another 
VA physician who specifically reviewed the entire record 
concluded that the distant exposure to carbon tetrachloride 
during service was "less than likely" to have caused the 
veteran's prostate cancer.  The examiner pertinently noted 
that the veteran was in the appropriate age group for 
developing prostate cancer.  

That VA physician also reviewed the medical evidence 
submitted by the veteran in September 1999 and reaffirmed his 
initial conclusion that prostate cancer was not due to the 
demonstrated exposure to carbon tetrachloride during service.  
Significantly, the VA physician noted that carbon 
tetrachloride exposure had not been identified as being a 
prostate carcinogen.  

Given the medical controversy presented in this case, the 
Board undertook to request an opinion of a VHA medical 
specialist.  The medical specialist concluded that the 
exposure to carbon tetrachloride was not shown to be a risk 
factor in the development of prostate cancer in the medical 
literature.  

After having reviewed the entire record, the Board finds the 
recently obtained opinion of the VHA medical specialist and 
the August and October 1999 opinions to be more persuasive 
than the May 1999 medical statement for the purpose of 
deciding the veteran's claim.  Accordingly, based on the 
evidence of record, the Board finds that service connection 
for prostate cancer is denied.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.102 (1999), but does not 
find the evidence to be of such approximate balance as to 
warrant its application.  



ORDER

Service connection for prostate cancer is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

